DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1, 11 and 20.
Pending: 1-20.
IDS
Applicant’s IDS(s) submitted on 03/11/2022 and 11/30/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has/have considered by the examiner and made of record. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.— The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 5, 12 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Re: Claims 2, 5 and 11, recites the limitation "resistance values" in lines 3 and 4 respectively.  There is insufficient antecedent basis for this limitation in the claim. It is not clear what resistance value is being referred to in the claim and how it should be interpreted. Making the claim indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 10 and 20 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over LIU (US 20110032749 A1) in view of HUNG (US 20080298119 A1).

Re: Independent Claim 1, LIU discloses a memory device (e.g. LIU Fig. 1), comprising:
(e.g. LIU Fig. 7: BIT LINE);
a source line (e.g. LIU Fig. 7: SOURCE LINE);
a plurality of word lines (e.g. LIU Fig. 7: WORD LINEs WL-1 to WL-N); and
a memory cell (e.g. LIU Fig. 7: Unit cells 190), and
each of the plurality of memory strings comprises a plurality of memory elements coupled in series between the bit line and the source line (e.g. LIU Fig. 7: Unit cells 190s connected in series between BIT LINE 194 and SOURCE LINE 192), and electrically coupled correspondingly to the plurality of word lines (e.g. LIU Fig. 7: Unit cells 190 connected to WORD LINES WL-1 to WL-N).
LIU is silent regarding:
wherein the memory cell comprises a plurality of memory strings coupled in parallel between the bit line and the source line.
HUNG discloses:
wherein the memory cell comprises a plurality of memory strings coupled in parallel between the bit line and the source line (HUNG Figs. 11-14 and at least ¶ [0043]-[0045] disclose two variable resistance MTJs connected in parallel for each unit cell).
LIU and HUNG disclose memory storage systems. HUNG in particular disclose two variable resistance memory elements connected in parallel for each memory cell unit to for example store multiple bits per cell unit. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to apply the multiple memory element per cell schemes of HUNG to the memory storage devices taught by LIU for the purpose of storage at least multiple bits per unit cell (see e.g., HUNG ¶¶ [0042]-[0043], [0046] and [0055]).

Re: Claim 2, LIU and HUNG discloses all the limitations of claim 1 on which this claim depends. They further disclose:
(e.g. LIU ¶ [0002], [0026], [0029] “…cell 124 may take either a relatively low resistance (R.sub.L) or a relatively high resistance (R.sub.H).”).

Re: Claim 3, LIU and HUNG discloses all the limitations of claim 1 on which this claim depends. They further disclose:
wherein each memory element of the plurality of memory elements of each of the memory strings is individually programmable independently of other memory elements in the memory cell (e.g. LIU ¶ [0002], [0026], [0029] “…cell 124 may take either a relatively low resistance (R.sub.L) or a relatively high resistance (R.sub.H)…These values are retained by the respective cells until such time that the state is changed by a subsequent write operation.”).

Re: Claim 4, LIU and HUNG discloses all the limitations of claim 1 on which this claim depends. They further disclose:
wherein the plurality of word lines comprises first and second word lines, the memory cell comprises first and second memory strings, each of the first and second memory strings comprises first and second memory elements coupled in series between the bit line and the source line (e.g. LIU Figs. 7, 11 and ¶ [0054]), and
the first memory elements of the first and second memory strings are electrically coupled to the first word line, and the second memory elements of the first and second memory strings are electrically coupled to the second word line (e.g. LIU Figs. 7, 11 and ¶¶ [0037]-[0040] and [0054]).

Re: Claim 5, LIU and HUNG discloses all the limitations of claim 4 on which this claim depends. They further disclose:
(e.g. HUANG ¶ [0055] “Although a 2-bit magnetic memory cell is used as an example in the foregoing description, the same principles can be applied to design magnetic memory cells with more bits per cell.”).

Re: Claim 6, LIU and HUNG discloses all the limitations of claim 4 on which this claim depends. They further disclose:
wherein the first memory element of the first memory string is electrically coupled between the bit line and a first node, the second memory element of the first memory string is electrically coupled between the first node and the source line, the first memory element of the second memory string is electrically coupled between the source line and a second node, and the second memory element of the second memory string is electrically coupled between the second node and the bit line (e.g. HUANG Fig. 11 discloses connecting multiple memory elements in parallel strings between bit line and source line).

Re: Claim 7, LIU and HUNG discloses all the limitations of claim 6 on which this claim depends. They further disclose:
The memory device of claim 6, further comprising:
a further memory cell; and
a further source line, wherein the plurality of word lines comprises first and second further word lines, the further memory cell comprises first and second further memory strings, each of the first and second further memory strings comprises first and second further memory elements coupled in series between the bit line and the further source line, and
(e.g. HUANG Fig. 11 and ¶ [0055] disclose and make obvious connecting multiple memory elements in parallel strings between bit line and source line to enable higher bits/cell configurations).

Re: Claim 8, LIU and HUNG discloses all the limitations of claim 6 on which this claim depends. They further disclose:
8. The memory device of claim 7, wherein the first further memory element of the first further memory string is electrically coupled between the bit line and a first further node, the second further memory element of the first further memory string is electrically coupled between the first further node and the further source line, the first further memory element of the second further memory string is electrically coupled between the further source line and a second further node, and the second further memory element of the second further memory string is electrically coupled between the second further node and the bit line (e.g. HUANG Fig. 11 and ¶ [0055] disclose and make obvious connecting multiple memory elements in parallel strings between bit line and source line to enable higher bits/cell configurations).

Re: Claim 10, LIU and HUNG discloses all the limitations of claim 1 on which this claim depends. They further disclose:
a controller coupled to the memory cell, the controller comprising a computing-in-memory circuit configured to perform at least one mathematical or logical operation based on data read from the memory cell (e.g. HUANG Fig. 4 and ¶¶ [0030]-[0031] disclose compare operation on data state stored, a logical comparison).

Re: Independent Claim 20, LIU discloses a method (e.g. LIU Figs. 1-6 and ¶¶ [0030]-[0032]), comprising:
in a read operation of a memory cell having a plurality of memory strings coupled in parallel between a bit line and a source line (e.g. LIU Fig. 7: Unit cells 190s connected in series between BIT LINE 194 and SOURCE LINE 192), and
wherein each memory element of the plurality of memory elements of each of the memory strings is programmable to have different resistance values, turning ON each of the memory elements of each of the memory strings of the memory cell (LIU Fig. 4 and ¶ [0030] disclose outputting values detected on “+” input reflective of the cell resistances), and
detecting a total resistance value of the memory cell to detect data stored in the memory cell (LIU Fig. 4 and ¶¶ [0030]-[0032] disclose outputting values detected on “+” input reflective of the cell resistances, obviously all bit line resistance will be detected by 154).
LIU is silent regarding:
wherein each of the plurality of memory strings comprises a plurality of memory elements coupled in series between the bit line and the source line.
HUNG discloses:
wherein each of the plurality of memory strings comprises a plurality of memory elements coupled in series between the bit line and the source line (HUNG Figs. 11-14 and at least ¶ [0043]-[0045] disclose two variable resistance MTJs connected in parallel for each unit cell).
LIU and HUNG disclose memory storage systems. HUNG in particular disclose two variable resistance memory elements connected in parallel for each memory cell unit to for example store multiple bits per cell unit. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to apply the multiple memory element per cell schemes of HUNG to the memory storage devices taught by LIU for the purpose of storage at least multiple bits per unit cell (see e.g., HUNG ¶¶ [0042]-[0043], [0046] and [0055]).

Prior art made of record and not relied upon are considered pertinent to current application disclosure. 
DOUMAE (US 20100020589 A1) discloses a memory device where sense amplifier detects and amplifies a signal read via bit lines from the ferroelectric capacitor of the memory cell. The dummy capacitor provides a reference voltage to bit lines. The dummy capacitor includes a first dummy capacitor and a second dummy capacitor. The first dummy capacitor is provided with a first dummy plate potential at one end to set the reference voltage to a certain potential. The other end is connected to the bit line. The second dummy capacitor is provided with a second dummy plate potential at one end to fine-tune the reference voltage from the certain potential. The other end thereof is connected to the bit line.
NAZARIAN (US 20060044872 A1) discloses NAND architecture Flash memory strings, memory arrays, and memory devices are described that utilize depletion mode floating gate memory cells. Depletion mode floating gate memory cells allow for increased cell current through lower channel r.sub.dS resistance and decreased "narrow width" effect, allowing for increased scaling of NAND memory cell strings. In addition, the required voltages for reading and programming operations are reduced, allowing the use of more efficient, lower voltage charge pumps and a reduction circuit element feature sizes and layouts. Cell inhibit of unselected cells is also increased, reducing the likelihood of cell disturb in the memory array. Operation speed is improved by increasing read current of the selected NAND string and by increasing the ability to overcome the RC time constants of circuit lines and capacitances through lowered voltage swings and increased current supplies.

Allowable Subject Matter
Claims 11 and 13-19 are allowed. 

Re: Independent Claim 11 (and its dependent claim(s) 13-19), the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
a plurality of auxiliary conductive line sets each comprising first and second auxiliary conductive lines; and
the first and second auxiliary conductive lines in a corresponding auxiliary conductive line set among the plurality of auxiliary conductive line sets, wherein each of the plurality of memory cells comprises:
a first memory element which is electrically coupled between the corresponding bit line and the corresponding first auxiliary conductive line, and has a control terminal electrically coupled to the corresponding first word line, a second memory element which is electrically coupled between the 
a fourth memory element which is electrically coupled between the corresponding bit line and the corresponding second auxiliary conductive line, and has a control terminal electrically coupled to the corresponding second word line.

Claim(s) 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Re: Claim 9, the prior art of record do not disclose or suggest, in combination with all other limitations in the claim: a first auxiliary conductive line electrically coupled to the first node between the first and second memory elements in the first memory string, and
the first further node between the first and second further memory elements in the first further memory string; and
a second auxiliary conductive line electrically coupled to the second node between the first and second memory elements in the second memory string, and
the second further node between the first and second further memory elements in the second further memory string.

Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is (571)272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AJAY OJHA/Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov